FILED
                             NOT FOR PUBLICATION                              MAR 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EAMMA JEAN WOODS,                                No. 08-70936

               Petitioner,                       BIA No. A075-964-742
  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General
of the United States,

               Respondent.


                       Petition for Review from an Order of the
                             Board of Immigration Appeals

                             Submitted March 2, 2010**
                                Pasadena, California

Before: RYMER and WARDLAW, Circuit Judges, and KENNELLY, *** District

Judge.

       Eamma Jean Woods petitions for review of a decision of the Board of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
         ***
            The Honorable Matthew F. Kennelly, United States District Judge for
the Northern District of Illinois, sitting by designation.
Immigration Appeals (BIA) affirming the decision of an Immigration Judge (IJ)

denying her application for registry and withholding of removal pursuant to 8

U.S.C. §§ 1259 and 1229a. We deny the petition for review.

      An alien is inadmissible and thus ineligible for registry if she admits having

committed, or admits committing acts that constitute, the essential elements of a

violation of a law or regulation relating to a controlled substance. 8 U.S.C. §

1182(a)(2)(A)(i)(II). During her removal hearing, Woods admitted that she had

possessed and been under the influence of cocaine and that this violated two

California criminal statutes. She argues that the admission was not validly

obtained because she was not provided with a definition of the elements of the

offense in a way that she could understand, and that her admission was not

voluntary because she was confused. See Pazcoguin v. Radcliffe, 292 F.3d 1209,

1215-16 (9th Cir. 2002). We disagree. The government’s attorney explained the

pertinent statutes to Woods and provided her with a copy to read. Though there

were moments during her testimony when she appeared confused, the statutes were

clarified for her, after which she unequivocally answered “yes” to direct questions

about whether she engaged in those behaviors. We conclude that Woods made a

valid admission of a controlled substance offense and is inadmissible, and thus

ineligible for registry, under 8 U.S.C. § 1182(a)(2)(A)(i)(II).


                                          2
      Woods also contends that she is eligible for withholding of removal on the

basis of membership in a particular social group and for protection under the

Convention Against Torture. Woods failed to show, however, that she belonged to

a group “united by a voluntary association, including a former association, or by an

innate characteristic that is so fundamental to the identities or consciences of its

members that members either cannot or should not be required to change it.”

Hernandez-Montiel v. INS, 225 F.3d 1084, 1093 (9th Cir. 2000), overruled in part

on other grounds by Thomas v. Gonzales, 409 F.3d 1177, 1187 (9th Cir. 2005).

Woods identifies her particular social group as single, homeless, black, exclusively

English-speaking women in their mid-40s with serious health issues. The IJ and

BIA both ruled that this definition did not qualify as a “particular social group”

because the identified characteristics are not immutable. We agree. At her

removal hearing, Woods admitted that wealth and homelessness were alterable

conditions.

      Woods also contends that she fears persecution or intentionally-inflicted

harm based on her race, her gender, and her medical issues. At her removal

hearing, however, Woods acknowledged that she has no specific reason to fear

persecution or ill treatment in Honduras, but only a generalized fear of moving

there. Speculative worries about difficult conditions in a country are insufficient to


                                           3
establish a well-founded fear of persecution. See, e.g., Limsico v. INS, 951 F.2d
210, 212 (9th Cir. 1991). We conclude that the IJ and the BIA did not err in

determining that Woods’s evidence was insufficient to establish that she is more

likely than not to be persecuted on the basis of a protected ground or subjected to

intentionally-inflicted cruel treatment if removed to Honduras.

      Finally, Woods argues that she should be granted asylum. This claim is not

properly before this court. The BIA found her to have waived her asylum

argument while her case was before the IJ, and Woods does not challenge that

determination here.

      For the foregoing reasons, the petition for review is DENIED.




                                          4